On behalf of the
delegation of the Democratic People’s Republic of
Korea, I should like at the outset to congratulate you,
Mr. Ping, on your election as President of the General
Assembly at its fifty-ninth session. I believe that your
skilful leadership of this session will yield fruitful
results. I also appreciate the active efforts of the
Secretary-General, Mr. Kofi Annan, to ensure the
central role of the United Nations in addressing major
international issues.
Four years have passed since we marked the
beginning of the new century. However, humankind is
still confronted with grave challenges in its efforts to
realize the aspirations of peoples to build a peaceful
and prosperous world.
Unilateralism and high-handedness are becoming
increasingly evident, giving rise to aggression,
arbitrariness and instability in many parts of the world.
Consequently, the vicious circle in which the
sovereignty and interests of weak and small countries
are trampled for the sake of the exclusive interests of
certain other countries continues unabated.
Today, the main factors undermining international
peace and stability are unilateralism and high-handed
acts based on the logic of power. The challenges facing
humankind today require, more urgently than ever,
United Nations Member States to strengthen their joint
efforts to seek to ensure equitable international
relations based on multilateralism that fully observe
the universal principles of respect for sovereignty,
equality, territorial integrity and mutual benefit.
One of the regions where unilateralism and high-
handedness are most rampant is North-East Asia — to
be more specific, the Korean peninsula. On the Korean
peninsula, the national division forcibly brought about
by outside forces has continued for more than half a
century, and the danger of war is snowballing, owing to
extreme attempts by the United States to isolate and
stifle the Democratic People’s Republic of Korea and
to threats of pre-emptive strikes against it.
At this very moment, all kinds of sophisticated
war equipment are being deployed in and around the
28

Korean peninsula, targeting the Democratic People’s
Republic of Korea.
The acute political and military situation
prevailing in and around the Korean peninsula proves
clearly once again how right it was of the Democratic
People’s Republic of Korea to have built up its strong
self-defensive military power to prevent war and
ensure peace, upholding the Songun policy of the
respected General Kim Jong Il.
The more vicious the attempts of outside forces
to isolate and stifle the Democratic People’s Republic
of Korea, the higher our army and people, firmly
united around their leader, hold up the banner of
Songun and push ahead with their struggle to build a
prosperous and powerful State, with hope for the future
and devotion to the socialist cause.
The Songun policy — the independent policy of
the Democratic People’s Republic of Korea — serves
as a reliable deterrent to ensure peace and security, not
only on the Korean peninsula, but also in North-East
Asia and the rest of the world. We feel great pride and
self-confidence in that respect.
The reunification of the country is a prerequisite
for achieving a durable peace on the Korean peninsula,
and we are steadfast in our determination to achieve
national reunification, independently, on the basis of
the North-South Joint Declaration of 15 June.
That Joint Declaration is one of national
independence, as well as a milestone of reunification
indicating the path towards national reconciliation,
collaboration and reunification.
Various actions aimed at national co-prosperity
were begun in accordance with the lofty spirit of the
Joint Declaration. The connecting of railways and
roads has proceeded, linking up the once-severed main
artery of the country; contacts and mutual travel at all
levels increased; and inter-Korean economic
cooperation has been guaranteed at the institutional
level.
It is regrettable, however, that that tortuous
process of reconciliation and cooperation between the
north and the south of Korea was not sustained until
durable peace and reunification could be achieved.
That is because the process is unwelcome to the United
States, which is therefore dead-set against improved
relations and the ongoing cooperative activities, which
are taking place at all levels between the north and the
south of Korea.
The United States should no longer hamper the
efforts of the north and the south of Korea to achieve
national reconciliation, collaboration and reunification.
No matter how the situation may change in the
future, the Government of the Democratic People’s
Republic of Korea will continue to strive to overcome
all the challenges of the anti-reunification forces within
and without, and to open up a broad path leading to the
independent reunification of the country through
national cooperation, based on the great proposition,
“By our nation itself”.
I would like to take this opportunity to clarify
once again the principled stand of our Government
regarding the nuclear issue between the Democratic
People’s Republic of Korea and the United States.
As I have made clear time and again from this
rostrum, the nuclear issue is the product of the deep-
rooted hostile policy towards the Democratic People’s
Republic of Korea pursued by the United States for
more than half a century. In other words, given the fact
that the current United States Administration, which is
accustomed to rejecting our system, has been
attempting to eliminate the Democratic People’s
Republic of Korea by force, while designating it part of
an “axis of evil” and a target for pre-emptive nuclear
strikes, the Democratic People’s Republic of Korea has
been left with no other option than to possess a nuclear
deterrent.
Peace is very precious to our people, who have
been living for more than half a century with the
heartbreaking pain of national division, forcibly
brought about by outside forces, and under constant
threat from the world’s only super-Power.
Our people aspire to peace more than others, but
they never beg for peace. The peace that they want to
achieve is the peace of an independent life, not the
peace of slaves, deprived of freedom.
The confrontation on the Korean peninsula today
is, in essence, a confrontation between foreign forces
intruding into someone’s home and the owners of that
home struggling to defend it.
The nuclear deterrent capability of the
Democratic People’s Republic of Korea constitutes a
legitimate means of self-defence to counter the ever-
29

growing nuclear threat of the United States and its
aggression against the Democratic People’s Republic
of Korea, as well as a reliable means to defend the
sovereignty, peace and security of the country.
The denuclearization of the Korean peninsula is
our goal, and it is the consistent position of the
Democratic People’s Republic of Korea to address
peacefully the nuclear issue between our country and
the United States through dialogue and negotiation.
If the United States were to renounce practically
its hostile policy towards the Democratic People’s
Republic of Korea, including the cessation of its
nuclear threats, the Democratic People’s Republic of
Korea would, accordingly, be willing to scrap its
nuclear deterrent.
On the basis of that position, the Government of
the Democratic People’s Republic of Korea proposed a
package solution underpinned by the word-for-word
and action-for-action principle aimed at achieving a
peaceful settlement of the nuclear issue. As the first
step towards that end, we offered the flexible “reward
for freeze” proposal.
In this regard, at the third round of the six-party
talks last June, the countries concerned shared the view
that it was important that both sides adhere to the
word-for-word and action-for-action principle and the
“corresponding measures for freeze” approach, and
reached an agreement.
The “reward for freeze” proposal provides for the
Democratic People’s Republic of Korea to freeze all
nuclear-weapon-related facilities and the output from
their operations, on the condition that the United States
abandon its hostile policy, in particular its demands
relating to the complete, verifiable and irreversible
dismantlement of our nuclear programme and, at the
same time, that it lift its economic sanctions and
blockade against the Democratic People’s Republic of
Korea, remove the Democratic People’s Republic of
Korea from its list of the sponsors of terrorism and
participate in an energy compensation scheme
involving two million kilowatts of capacity.
By offering this proposal, it is our intention, first,
to build mutual confidence, and, eventually, to resolve
the nuclear issue fundamentally by addressing each
other’s concerns and meeting respective demands step
by step, on the basis of simultaneous actions, given
that the current situation is characterized by hostile
relations between the two countries and extreme
distrust.
The proposed “reward for freeze” process would
be a confidence-building measure between the
Democratic People’s Republic of Korea and the United
States. Such confidence will be possible only when the
United States rewards us for imposing a freeze.
It is only natural that everything should have a
beginning and an order. From that point of view, our
freeze will be the first step towards the eventual
dismantling of our nuclear programme. Of course, the
freeze will be followed by objective verification.
In order to further clarify our will to dismantle
the nuclear deterrent, we had intended to include in our
freeze a halt to the manufacture, testing and transfer of
nuclear weapons. The United States, however,
disregarding the common understanding and agreement
reached at the third round of six-party talks, has further
intensified its hostile and increasingly overt acts
against the Democratic People’s Republic of Korea,
even openly announcing that there would be no reward
for the freezing and dismantling of our nuclear
facilities. Most recently, the United States adopted a
bill on human rights in North Korea and thus made it
legal to provide financial and material support for
overthrowing our system and to force third countries to
do so.
The United States has gone so far as to slander
and debase the supreme leadership of its dialogue
partner. It also forces us to disarm ourselves like a
defeated nation, thus attempting to forcibly dismantle
our nuclear programme first and to overthrow our
system through complete, verifiable, irreversible
dismantlement. Consequently, the basis of negotiations,
which were hardly moving towards a resolution of the
nuclear issue, has been completely destroyed. If the
United States wishes to coexist peacefully with the
Democratic People’s Republic of Korea by abandoning
its hostile policy, the nuclear issue will be resolved
properly.
With regard to the six-party talks, the Democratic
People’s Republic of Korea is willing to resume them.
Nevertheless, the increasingly hostile policy of the
United States and the clandestine nuclear-related
experiments recently revealed in South Korea are
major stumbling blocks to the continuation of the talks.
Given this serious situation, in which the basis of the
negotiations has been totally destroyed and the secret
30

nuclear-related experiments in South Korea have not
yet been clarified, we are unable to participate in the
talks aimed at discussing the nuclear-weapons
programme. Therefore, if the six-party talks are to be
resumed, the basis for the talks demolished by the
United States should be properly restored and the truth
of the secret nuclear experiments in South Korea
clarified completely.
I take this opportunity to extend my gratitude to
the States Members of the United Nations for their
active support for and understanding of our principled
stand and hope that they will continue to contribute to
the peaceful settlement of the nuclear issue between
the Democratic People’s Republic of Korea and the
United States by maintaining their balanced approach.
If the United Nations is to fulfil its mission for
international peace and security and socio-economic
development, it should play a leading role in
addressing the major international issues in accordance
with the objectives and principles of its Charter. To that
end, the United Nations should no longer tolerate
unilateralism and high-handedness, which constitute a
serious violation of the Charter and existing
international law. Disputes should be resolved
peacefully through dialogue and negotiations, and there
is no justification whatsoever for the unilateral use of
force, such as the armed invasion of sovereign States.
Moreover, the Organization should be
democratized so that all international issues can be
resolved in the common interests of the Member States.
In that regard, our delegation is of the view that the
General Assembly should be empowered to review and
approve the resolutions of the Security Council relating
to sanctions and the use of force directly affecting
international peace and security.
The reform of the Security Council should be
undertaken in such a way as to enable it to ensure the
full representation and interests of the non-aligned and
other developing countries, which account for the
overwhelming majority of Member States and
contribute to a fair solution to disputes. In addition,
practical measures should be taken to actively assist
the developing countries in their efforts to achieve
sustainable development by strengthening the role of
the United Nations and its affiliated organs in the
socio-economic fields.
The Government of the Democratic People’s
Republic of Korea will in the future continue to regard
independence, peace and friendship as the main ideals
of its foreign policy and further strengthen its friendly
and cooperative relations with all States Members of
the United Nations that respect our sovereignty and
actively contribute to international efforts to establish a
just, equitable and new world order.